Name: COMMISSION REGULATION (EC) No 211/96 of 2 February 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 27/24 | EN I Official Journal of the European Communities 3 . 2. 96 COMMISSION REGULATION (EC) No 211/96 of 2 February 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto ; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 3 February 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 February 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66 . (2) OJ No L 307, 20 . 12. 1995, p. 21 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . ( «) OJ No L 22, 31 . 1 . 1995, p. 1 . 3 . 2. 96 Official Journal of the European Communities No L 27/25 ANNEX to the Commission Regulation of 2 February 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third countrycode (') Standard import value CN code Third country code (') Standard import value 0702 00 15 052 59,6 0805 20 13, 0805 20 15, 060 80,2 0805 20 17, 0805 20 19 052 61,9 064 59,6 204 68,8 066 464 219,041,7 068 600 90,6 62,3 624 75,2 204 54,5 999 103,1 208 44,0 0805 30 20 74,6052 212 97,2 204 45,8 624 97,2 388 67,5 999 66,3 400 66,9 0707 00 10 052 111,6 512 54,8 053 211,9 520 66,5 060 61,0 524 100,8 066 53,8 528 87,1 068 125,5 I 600 65,2 204 144,3 624 48,6 624 191,4 999 67,8 999 128,5 0808 10 51 , 0808 10 53, 0709 10 10 220 420,8 0808 10 59 052 64,0 999 420,8 064 78,6 0709 90 73 052 139,0 388 39,2 204 77,5 400 100,0 404 64,4 412 54,2 508 68,4 624 241,6 512 51,2 999 128,1 524 57,4 0805 10 01 , 0805 10 05, 42,6 528 48,0 0805 10 09 052 39,9 624 86,5 204 728 107,3 208 68,2 800 78,0 212 40,7 804 21,0 220 57,6 999 66,5 388 40,5 0808 20 31 052 86,3 400 43,7 064 72,5 436 41,6 388 104,7 448 39,1 400 103,1 600 38,8 512 89,7 624 57,5 528 84,1 999 46,4 624 79,0 0805 20 11 052 49,4 728 115,4 204 71,9 800 55,8 624 72,4 804 112,9 999 64,6 l 999 90,3 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code '999 stands for 'of other origin .